Title: To George Washington from John Stiles, 8 October 1796
From: Stiles, John
To: Washington, George


                        
                            Sire 
                            Prospect Point near Elizabeth Town 8th Octr 1796
                        
                        on reading Your resignation, & Affectionate Paternal Address! tho A
                            Stranger to your Person, and in private life, I feel Such a glow of Affectionate gratitude
                            to you, for the Signal blessings we as a Nation enjoy, Owing Under God, to your Wise,
                            Virtuous, and firm Administration, as Our Executive Officer, that I beg you Sir to recieve
                            My most Unfeigned and hearty Thanks, as an individual Citizen, Amongst the Millions of My
                            Brethren who feel the Same emotions for you. May we Adore that God, who hath Signalized
                            America, with a Son possesing Characters so near his Own; as have never been Exhibited to
                            the World before, in a mere Man. May the richest of Heavens blessings rest on you while
                            here, And when translated receive as Distinguished a Crown of Glory, prepared of God for
                            you, is the Sincere Desire of Sire Your Friend & Servant
                        
                            John Stiles
                            
                        
                    